Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY CELL COMPRISING AN ELECTROLYTE COMPRISING A METAL SALT

Examiner: Adam Arciero	SN: 16/314,973	Art Unit: 1727          January 8, 2022

DETAILED ACTION
Applicant's response filed on December 23, 2021 has been entered. Claims 1-4, 6-7, 9-12 and 14-22 are currently pending. Claims 1 and 15 have been amended.  Claims 21-22 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The claim objections to claims 11 and 15 are withdrawn because Applicant has amended claim 15.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Erickson et al. and Park on claims 1, 3-4, 7, 10-12 and 15-19 are withdrawn because Applicant has amended the independent claim.
The claim rejections under 35 USC 103(a) as being unpatentable over Park, Sunagawa et al. and Erickson et al. on claims 2, 6, 9 and 14 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Park, Sunagawa et al. and Ishii et al. on claim 20 is withdrawn because Applicant has amended the independent claim.

Claims 1-4, 6-7, 9-12, 14-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0017552 A1) in view of Sunagawa et al. (US 2006/0204846 A1) and Erickson et al. (WO 2015/134783 A1; using US 2017/0077503 A1 for citation purposes; as found in IDS dated 01/03/2019).
As to Claims 1-3, 7, 12, 14 and 19 Park discloses a lithium ion battery comprising: a positive electrode; a negative electrode comprising any of graphite and coke, for example, and having up to 97 wt% graphite; an electrolyte and a separator (Abstract and paragraphs [0019], [0028] and claim 10). Park et al. further discloses wherein the electrolyte comprises a solvent, a lithium salt such as LiPF6, and an additive (Abstract and paragraphs [0031]-[0032]). Park et al. does not specifically disclose the claimed neutral salt or additives.
However, Sunagawa et al. teaches of a lithium secondary battery comprising an electrolyte that comprises a lithium salt and an electronically neutral salt comprising Fe(ClO4)2 or Fe(ClO4)3 (paragraphs [0045]-[0046]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Park to 
However, Erickson et al. teaches of a battery wherein the electrolyte can comprise an additive such as 1,3-propane sultone or vinylidene carbonate (paragraphs [0108]-[0109]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of modified Park to comprise one of the claimed additives because Erickson et al. teaches that that a battery with improved capacity retention and cycle life as well as reduced undesirable reactions can be provided (Abstract).
As to Claim 4, Park discloses wherein the solvent can comprise ethylene carbonate (paragraph [030).
As to Claims 6, 9 and 21-22, modified Park does not specifically disclose the claimed neutral salt.  
However, Erickson et al. teaches wherein the electrolyte comprises an electronically neutral salt comprising bis(trifluoromethanesulfonyl)imide and iron or manganese bis(trifluoromethanesulfonyl)imide (electronically neutral salt) for example, with a concentration in the range of about 0.01M -1M (paragraphs [0035] and [0039]). This range is very close with the claimed range. The courts have held that a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. See MPEP 2144.05, I. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electronically neutral salt and the amount of the electronically neutral salt with the claimed salt and amount 
As to Claims 10 and 16, Park discloses wherein graphite is the preferred negative electrode material (which reads on the negative electrode material consisting of graphite) (paragraph [0020]).
As to Claims 11 and 15, Park discloses wherein the separator is a porous polymer (paragraph [0028]).
As to Claims 17-18, Park discloses wherein graphite can be used as the negative electrode material, which encompasses all known forms of graphite, such as synthetic and natural graphite (paragraph [0019]). In addition, the courts have held that a person having ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and if this leads to anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense and therefore it would have been obvious to try. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the negative electrode of Park to comprise natural or synthetic graphite because Park teaches that an electrode that intercalates with an alkali metal is provided and an improved battery can be provided (paragraph [0012]).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0017552 A1) in view of Sunagawa et al. (US 2006/0204846 A1) and Erickson et al. (WO 2015/134783 A1; using US 2017/0077503 A1 for citation purposes; as found in IDS dated 01/03/2019) as applied to claims 1-4, 6-7, 9-12, 14-19 and 21-22 above and in further view of Ishii et al. (US 2010/0021820 A1).
As to Claim 20, modified Park does not specifically disclose the claimed anode material.
However, Ishii et al. teaches of an anode material comprising a core-shell composite having a core of graphite covered with a shell of an amorphous carbon (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anode of modified Park to comprise the claimed structure and material because Ishii et al. teaches that such an electrode exhibits an excellent rate performance, a high reversible capacity, and a high first cycle charge-discharge efficiency (Abstract). 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not persuasive. 
Applicant’s principle arguments are:
a) Park requires a particular polymer additive and therefore it would not be obvious to use only the claimed additives (claim 1).
b) Erickson teaches away from using a graphite anode (claim 1).


In response to Applicant’s arguments, please consider the following comments:
a) Claim 1 has “comprising” language which is open-ended and does not exclude any other materials not claimed. The combination of the prior arts teaches each and every claimed feature.
b) Erickson states that the use of multivalent metal salts may not function correctly with graphite. However, Erickson does not make a definitive statement teaching away from graphite being used. Rather, Erickson teaches that graphite can be used as an anode material (paragraph [0097]). Erickson teaches that iron can impede a graphite anode, however Erickson does not require that iron be present. Applicant has not provided sufficient evidence to show that the teachings cannot be combined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.